EXHIBIT 10.1

AMENDMENT TO

401(k) PLAN

Morgan Stanley & Co. Incorporated (the “Corporation”) hereby amends the Morgan
Stanley 401(k) Plan (the “401(k) Plan”) as follows:

1. Effective January 1, 2009, Section 10(b)(i), Forfeitures, shall be amended by
deleting the second sentence thereof and inserting the following in lieu
thereof:

“Notwithstanding the foregoing, if a Participant who terminates employment shall
subsequently be rehired before incurring five consecutive One Year Breaks, the
amount so forfeited shall be restored to such Participant’s Accounts without
adjustment for income, gains or losses as provided herein. If the Participant is
rehired before incurring a One Year Break, his Accounts shall be restored as
soon as administratively feasible after his return to employment with the
Company. If the Participant is rehired after incurring a One Year Break, but
before incurring five consecutive One Year Breaks, his Accounts shall be
restored as soon as administratively feasible after the date he is credited with
one Year of Service after his return to employment with the Company. All such
restorations shall be made from forfeitures arising in the Plan Year in which
the restoration occurs and, to the extent necessary, from a special Company
contribution which shall be made for that purpose.”

2. Effective March 31, 2009, Appendix B of the 401(k) Plan, Morgan Stanley
Participating Companies, shall be amended by adding the following paragraph to
the end of the FrontPoint Partners LLC and FrontPoint Management Inc. subsection
thereof:

“The FrontPoint Partners LLC 401(k) Savings Plan (the “FrontPoint Plan”) shall
be merged with and into the Plan effective on March 31, 2009. The contributions,
benefits and other rights of Participants in the FrontPoint Plan with respect to
the period prior to such merger are determined under the terms of the FrontPoint
Plan as in effect prior to its merger with the Plan. Any person who was covered
under the FrontPoint Plan prior to its merger with the Plan and who was entitled
to benefits under the provisions of the FrontPoint Plan as in effect prior to
its merger with the Plan shall continue to be entitled to the same amount of
accrued benefits without change under the Plan, and such benefits under the
provisions of the FrontPoint Plan shall vest in accordance with the provisions
of the FrontPoint Plan in effect immediately prior to such merger or, if sooner,
in accordance with the provisions of this Plan; provided, however, that
effective on March 31, 2009 for benefits with



--------------------------------------------------------------------------------

annuity starting dates beginning on or after March 31, 2009, the forms of
distribution (including for these purposes, the time, manner and medium of
distribution) available with respect to such accrued benefits shall be the forms
of distribution available under the otherwise applicable provisions of the
Morgan Stanley 401(k) Plan (plus any other forms of distribution that were
available under the FrontPoint Plan immediately prior to March 31, 2009 and that
may not be eliminated under Code section 411(d)(6)).”

* * * * * * * * *

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed on
its behalf as of this 27th day of March, 2009.

 

MORGAN STANLEY & CO. INCORPORATED By:   /s/ KAREN JAMESLEY Title:   Global Head
of Human Resources

 

2